DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “titanium oxide comprises sodium orthotitanate….”  It is unclear how titanium oxide includes sodium orthotitanate.  Claim 8 is also rejected by virtue of its dependency. 
Applicants may consider amending claim 7 as follows:   “The filter of claim 1, wherein the titanium oxide is sodium orthotitanate (Na4TiO4).”
Claims 6 and 9-11 are also deemed indefinite for the same reasoning. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13 and 17 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by WO 2018/106031 (hereinafter WO ‘031; US PUB 2019/0389740, hereinafter US 740, is herein cited as the English language translation of WO ‘031).
Regarding claim 13, US 740 discloses a water purification filter comprising a filter housing with an inlet and an outlet, a filter module for purifying water that is introduced through the inlet and leaves through the outlet (see paragraphs [0019], [0038]-[0055] and figure 1), which is deemed a filter for a water-purification device, the filter comprising a filter housing having a water inlet and a water outlet; and a filter member disposed in the filter housing and configured to purify water introduced through the water inlet and to supply the purified water to the water outlet, as recited in claim 13.  The filter module of US 740 includes sodium orthotitanate, synthetic iron hydroxide, activated carbon and a binder (see paragraphs [0019]-[0023]), which is deemed a filter member comprising a carbon block comprising titanium oxide, activated carbon and a binder, as recited in claim 13.  The binder may be polyethylene (see paragraph [0100]), which is deemed binder made of polyethylene, as recited in claim 13.  
Regarding claim 17, US 740 discloses the invention as discussed above in claim 13. Further, US 740 discloses a water purifier comprising the water purification filter (see figures 1 & 2 and paragraphs [0038]-[0040] & [0056]-[0068]), which is deemed a water-purification apparatus comprising at least one water-purification filter that includes the filter as recited in claim 13.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 7, 8 and 18-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/106031 (hereinafter WO ‘031; US PUB 2019/0389740, hereinafter US 740, is herein cited as the English language translation of WO ‘031).
Regarding claims 1, 18, 20, 22 and 24, US 740 discloses a water purification filter comprising a filter housing with an inlet and an outlet, a filter module for purifying water that is introduced through the inlet and leaves through the outlet (see paragraphs [0019], [0038]-[0055] and figure 1), which is deemed a filter for a water-purification device, the filter comprising a filter housing having a water inlet and a water outlet; and a filter member disposed in the filter housing and configured to purify water introduced through the water inlet and to supply the purified water to the water outlet, as recited in claims 1, 13, 18, 20, 22 and 24.  The filter module of US 740 includes sodium orthotitanate, synthetic iron hydroxide, activated carbon and a binder (see paragraphs [0019]-[0023]), which is deemed the filter member comprises a carbon block comprising titanium oxide, activated carbon, and a binder, as recited in claims 1, 18, 20, 22 and 24.  
US 740 discloses that the filter module comprises 10-30% by weight of sodium orthotitantate and synthetic iron, 33-53% by weight of activated carbon, and 17-37% by weight of binder based on total weight (see paragraphs [0110]-[0119] and claims 1, 12, and 26).  US 740 does not explicitly disclose a filter member comprising a carbon block comprising 40 to 50% by weight of titanium oxide, 30 to 40% by weight of activated carbon, and 18 to 23% by weight of a binder, as recited in claim 1, a weight of the titanium oxide in the filter member is in a range from 120% to 140% of a weight of the activated carbon in the filter member, as recited in claim 18, a weight of the titanium oxide in the filter member is greater than a weight of the activated carbon in the filter member, and the weight of the activated carbon is greater than a weight of the binder in the filter member, as recited in claim 20, and a weight of the binder in the filter member is in a range from 40% to 50% of a weight of the titanium oxide in the filter member, as recited in claim 24.  Further, US 740 discloses “when the proportion of the sodium orthotitanate (Na4TiO4) and the synthetic iron hydroxide (α-FeOOH) is greater than 30% by weight, the heavy metal removal performance may be increased, but an amount of water to be purified may be reduced. Meanwhile, when the proportion of the sodium orthotitanate (Na4TiO4) and the synthetic iron hydroxide (α-FeOOH) is less than 10% by weight, the amount of water to be purified may be increased, and the heavy metal removal performance may be reduced” (see paragraph [0111]), “when the proportion of the activated carbon is greater than 53% by weight, it may be difficult to ensure the heavy metal removal performance. When proportion of the activated carbon is less than 33% by weight, it may be difficult to remove chloroform and chlorine components under water. Accordingly, it is preferred that the activated carbon is mixed with proportion in the range of 33% by weight to 53% by weight of the filter module 120” (see paragraph [0116]), and “when the proportion of the binder to be mixed is less than 17% by weight, the sodium orthotitanate (Na4TiO4), the synthetic iron hydroxide (α-FeOOH), and the activated carbon may not be bonded with each other, or the rigidity of the made filter module 120 may not be ensured. When the proportion of the binder exceeds 37% by weight, the proportions of the sodium orthotitanate (Na4TiO4), the synthetic iron hydroxide (α-FeOOH), and the activated carbon are excessively lowered. Accordingly, the filter may not smoothly perform the intrinsic function thereof” (see paragraph [0118]).  Thus, US 740 discloses that the sodium orthotitanate (Na4TiO4) and the synthetic iron hydroxide (α-FeOOH), the activated carbon and the binder are all result-effective variables.
Regarding claim 1, it would have been obvious to modify the weight % of the titanium oxide to 40 to 50% by weight since the sodium orthotitanate limitation is a variable that can be modified, among others, by adjusting the weight percentage, which has an impact on the amount of water to be purified/the amount of heavy metal that is removed from said water.  The precise 40 to 50% by weight of titanium oxide limitation would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed 40 to 50% by weight of titanium oxide limitation cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the 40 to 50% by weight of titanium oxide limitation in US 740 to obtain the desired balance between the amount of water to be purified/the amount of heavy metal that is removed from said water as taught by US 740 (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).  
Regarding claim 18, as established above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the weight of the titanium oxide in the filter member to be in a range from 120% to 140% of a weight of the activated carbon in the filter member. 
Regarding claim 20, as established above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the weight of the titanium oxide in the filter member to be greater than a weight of the activated carbon in the filter member, and the weight of the activated carbon to be greater than a weight of the binder in the filter member.
Regarding claim 24, as established above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the weight of the binder in the filter member to be in a range from 40% to 50% of a weight of the titanium oxide in the filter member.
Regarding claims 12, 19, 21, 23,25, US 740 discloses the invention as discussed above in claims 1, 18, 20, 22 and 24.  Further, US 740 discloses a water purifier comprising the water purification filter (see figures 1 & 2 and paragraphs [0038]-[0040] & [0056]-[0068]), which is deemed a water-purification apparatus comprising at least one water-purification filter that includes the filter as recited in 1, 18, 20, 22 and 24.
Regarding claim 2, US 740 discloses the invention as discussed above in claim 1. Further, US 740 disclose that the binder may be polyethylene (see paragraph [0100]), which is deemed binder made of polyethylene. 
Regarding claim 3, US 740 discloses the invention as discussed above in claim 2. Further, US 740 discloses a tubular filter module (see figures 3 and 4), which is deemed the carbon block has a hollow tube shape.
Regarding claims 7 and 8, US 740 discloses the invention as discussed above in claim 1. Further, US 740 discloses sodium orthotitanate (see paragraphs [0019], [0077], & [0079]-[0087]), which is deemed titanium oxide comprises sodium orthotitanate(Na4TiO4), which for the sake of compact prosecution is being understood as titanium oxide is sodium orthotitanate.  Further, US 740 discloses formula 2, which is consistent with the chemical reaction formula recited in claim 8.  Thus, US 740 is deemed to both expressly and inherently discloses that the sodium orthotitanate in the filter member is configured to react with metal (Me) in the water introduced through the water inlet according to the following chemical reaction formula:
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.
Claim(s) 1-3, 7, 8 and 18-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/106031 (hereinafter WO ‘031; US PUB 2019/0389740, hereinafter US 740, is herein cited as the English language translation of WO ‘031) in view of US 5,997,829 (hereinafter US 829).
As established above (see rejection of claims 1, 18, 20, 22 and 24), US 740 discloses a filter for a water-purification device, the filter comprising a filter housing having a water inlet and a water outlet; and a filter member disposed in the filter housing and configured to purify water introduced through the water inlet and to supply the purified water to the water outlet, wherein the filter member comprises a carbon block comprising titanium oxide, activated carbon, and a binder, claims 1, 18, 20, 22 and 24.  US 740 does not explicitly disclose a filter member comprising a carbon block comprising 40 to 50% by weight of titanium oxide, 30 to 40% by weight of activated carbon, and 18 to 23% by weight of a binder, as recited in claim 1, a weight of the titanium oxide in the filter member is in a range from 120% to 140% of a weight of the activated carbon in the filter member, as recited in claim 18, a weight of the titanium oxide in the filter member is greater than a weight of the activated carbon in the filter member, and the weight of the activated carbon is greater than a weight of the binder in the filter member, as recited in claim 20, and a weight of the binder in the filter member is in a range from 40% to 50% of a weight of the titanium oxide in the filter member, as recited in claim 24.  
US 829 discloses a purifying material comprising (a) particles of a metal and/or metal oxide, such as titanium oxide, (b) adsorbent particles, such as activated carbon, and (c) thermoplastic resin particles, such as polyethylene (see abstract, col. 2, lines 26-59, Col. 3, lines 38-52, Col. 3, line 54 – Col. 4, line 12 and claims 1 & 11).  US 829 discloses that the “thermoplastic resin particles (c) may be used in an amount of from 10 to 80 parts by weight, and preferably from 20 to 50 parts by weight, based on 100 parts by weight as the total weight of the metal and/or metal oxide particles (a) and adsorbent particles (b). If in an amount less than 10 parts by weight, the binding force of the metal and/or metal oxide particles (a) and the adsorbent particles (b) onto the thermoplastic resin particles (c) or the structure strength tends to be insufficient. If in an amount more than 80 parts by weight, environment purifying performance per unit weight tends to lower, and also Such an amount cannot be said to be economical” (see col. 4, line 65 – col. 5, line 9).   From the disclosed examples, the weight percentages of particles (a)-(c) were calculated as being: particle (a) 30% - 45% by weight, particle (b) 33% - 53%, and particle (c) 2%-21% (see examples 1-5, 8, and 13) based on total weight of (a)+(b)+(c), the purifying material.  The purifying material of US 829 achieves purification of by “removing pollutive substances contained in objects to be purified, by contacting the objects with the environment purifying materials of the present invention. Here, the pollutive substance means substances causative of rank odors, pollution, turbidity and so forth, and the object to be purified a liquid such as industrial waste water, a gas such as exhaust gas or air, or a solid such as soil” (see col. 11, line 6-13).
Us 829 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. liquid purification. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the filter member of US 740 to be (1): a carbon block comprising 40 to 50% by weight of titanium oxide, 30 to 40% by weight of activated carbon, and 18 to 23% by weight of a binder, as recited in claim 1, (2) a carbon block comprising activated carbon, a binder, and titanium oxide, and wherein a weight of the titanium oxide in the filter member is in a range from 120% to 140% of a weight of the activated carbon in the filter member, as recited in claim 18, (3) a carbon block comprising activated carbon, a binder, and titanium oxide, and wherein a weight of the titanium oxide in the filter member is greater than a weight of the activated carbon in the filter member, and the weight of the activated carbon is greater than a weight of the binder in the filter member, as recited in claim 20, and/or (4) a carbon block comprising activated carbon, a binder, and titanium oxide, and wherein a weight of the binder in the filter member is in a range from 40% to 50% of a weight of the titanium oxide in the filter member, as recited in claim 24, as recited, because US 829, which expressly and inherently discloses overlapping ranges of the recited ranges in claims 1, 18, 20, and 24, discloses that the claimed purification material, comprising a metal oxide, such as titanium oxide, an adsorbent, such as activated carbon and a binder, such as polyethylene, at the disclosed composition concentrations, is capable of removing pollutive substances (see US 829 col. 11, line 6-13).  Furthermore, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05 and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Additionally, US 740 and US 829 disclose that a metal oxide, such as titanium oxide, an adsorbent, such as activated carbon and a binder, are result effective variables.  Thus, it would have been prima facie obvious for a skilled artisan at the time of invention to discovery of an optimum value of a known result effective variable.  The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).  
Regarding claims 12, 19, 21, 23,25, US 740 in view of US 829 discloses the invention as discussed above in claims 1, 18, 20, 22 and 24.  Further, as established above, US 740 in view of US 829 discloses a water-purification apparatus comprising at least one water-purification filter that includes the filter as recited in 1, 18, 20, 22 and 24 (see US 740 figures 1 & 2 and paragraphs [0038]-[0040] & [0056]-[0068]).
Regarding claim 2, US 740 in view of US 829 discloses the invention as discussed above in claim 1. Further, US 740 in view of US 829 disclose that the binder may be made of polyethylene (see US 740 paragraph [0100]; See US 829, col. 3, lines 54-56), 
Regarding claim 3, US 740 in view of US 829 discloses the invention as discussed above in claim 2. Further, US 740 in view of US 829 discloses the carbon block has a hollow tube shape (see US 740 figures 3 and 4).
Regarding claims 7 and 8, US 740 discloses the invention as discussed above in claim 1. Further, US 740 discloses sodium orthotitanate (see paragraphs [0019], [0077], & [0079]-[0087]), which is deemed titanium oxide comprises sodium orthotitanate(Na4TiO4), which for the sake of compact prosecution is being understood as titanium oxide is sodium orthotitanate.  Further, US 740 discloses formula 2, which is consistent with the chemical reaction formula recited in claim 8.  Thus, US 740 is deemed to both expressly and inherently discloses that the sodium orthotitanate in the filter member is configured to react with metal (Me) in the water introduced through the water inlet according to the following chemical reaction formula:
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.
Claim(s) 4, 6 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/106031 (hereinafter WO ‘031; US PUB 2019/0389740, hereinafter US 740, is herein cited as the English language translation of WO ‘031) in view of US 5,997,829 (hereinafter US 829) as applied to claim3 above, and further in view of WO 2019/146910 A1 (hereinafter WO 910).
Regarding claim 4, US 740 in view of US 829 discloses the invention as discussed above in claim 3. Further, US 740 in view of US 829 does not explicitly disclose an anion exchange resin non-woven fabric that surrounds an outer surface of the carbon block.
WO 910 discloses a filter for a water purification device (see abstract). The filter module of WO 910 includes “at least one selected from a group consisting ferric hydroxide, titanate, zeolite, titanium dioxide, and anion exchange resin. The filter may remove 11 kinds of heavy metals including Cd, Mn, and Zn” (see abstract; see also page 2, paragraphs [14]-[ 25]). In WO 910, the pre-carbon filter further includes an anion exchange resin non-woven fabric surrounding an outer side face of the carbon block (see page 2, paragraph [16]).
WO 910 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. liquid purification.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the carbon block of US 740 in view of US 829 to have an anion exchange resin non-woven fabric surrounding an outer side face of the carbon block, as disclosed in WO 910, because “[W]hen the anion exchange resin non-woven fabric 122 surrounds the outer side of the carbon block 121 as described above, raw water inflowed to the pre-carbon filter 100 passes through the anion exchange resin non-woven fabric 122… While the raw water passes through the anion exchange resin non-woven fabric 122 as described above, the heavy metal such as chrome (Cr) and selenium (Se) may be removed” (see WO 910, page 13, paragraphs [139]-[140]).  
Regarding claim 6, US 740 in view of US 829 and WO 910 discloses the invention as discussed above in claim 1. Further, US 740 in view of US 829 and WO 910 discloses the filter module can include titanium dioxide (see WO 910 abstract and page 2, paragraph [14]; page 8, paragraph [85]; page 14, paragraph [0158]; and page 15, paragraph [165]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute or add the titanium dioxide of WO 910 to the filter module of US 740 in view of US 829 since titanium dioxide and sodium orthotitante are functional equivalents to one another and the substitution would yield nothing more than predictable results. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).   
Regarding claim 9, US 740 in view of US 829 and WO 910 discloses the invention as discussed above in claim 1. Further, US 740 in view of US 829 and WO 910 discloses titanium oxide comprises titanium hydroxide (see WO 910 disclosure of titanate in abstract, page 2, paragraph s[14], [21] & [22]; page 8, paragraphs [85] & [86]; and page 11, paragraph [121]), which for the sake of compact prosecution is being understood as titanium oxide is titanium hydroxide.  Furthermore, sodium orthotitanate and titanium hydroxide are functional equivalents to one another and the substitution would yield nothing more than predictable results.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). 
Regarding claims 10-11, US 740 in view of US 829 and WO 910 discloses the invention as discussed above in claim 9. Further, US 740 in view of US 829 and WO 910 discloses the titanium hydroxide in the filter member is configured to react with manganese (Mn) in the water introduced through the water inlet according to the following chemical reaction formula: 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, as recited in claim 10, and the titanium hydroxide in the filter member is configured to react with zinc (Zn) in the water introduced through the water inlet according to the following chemical reaction formula: 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, as recited in claim 11.  The titanate feature of US 740 in view of US 829 and WO 910 is a titanium hydroxide feature as recited in claims 9-11.  Further, the titanate feature of US 740 in view of US 829 and WO 910 is a titanium hydroxide feature as disclosed in the specification.  Thus, the titanate feature of US 740 in view of US 829 and WO 910 inherently reacts with manganese (Mn) in the water introduced through the water inlet according to the following chemical reaction formula: 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, as recited in claim 10, and inherently reacts with zinc (Zn) in the water introduced through the water inlet according to the following chemical reaction formula: 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, as recited in claim 11.   “There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.” See MPEP 2112, II.  Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of US 740 in view of US 829 and WO 910 is substantially identical to the claimed titanium hydroxide of the present application, and therefore, the structure of US 740 in view of US 829 and WO 910 is presumed inherently capable of reacting with manganese (Mn) in the water introduced through the water inlet according to the following chemical reaction formula: 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, as recited in claim 10, and inherently capable of reacting with zinc (Zn) in the water introduced through the water inlet according to the following chemical reaction formula: 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, as recited in claim 11.  
Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/106031 (hereinafter WO ‘031; US PUB 2019/0389740, hereinafter US 740, is herein cited as the English language translation of WO ‘031) in view of US 5,997,829 (hereinafter US 829) as applied to claim3 above, and further in view of US 9,033,158 (hereinafter 158).
Regarding claim 5, US 740 in view of US 829 discloses the invention as discussed above in claim 3. Further, US 740 in view of US 829 does not explicitly disclose a ratio of an inner diameter and an outer diameter of the carbon block is in a range from 1:3 to 1:5.
US 158 discloses a molded activated carbon and a water purifier that uses such molded activated carbon (see col. 1, lines 5-19).  The molded activated carbon can be formed by placing the “slurry was filled into a double-pipe container having an outer diameter of 42 mm, an inner diameter of 14 mm, and a height of 83 mm provided with a large number of pores each having a diameter of 3 mm, and sucked at 350 mmHg, and no compression was performed thereafter, thus giving molded activated carbon in a hollow cylindrical shape having an outer diameter of 42.5 mm, an inner diameter of 14 mm, and a height of 83 mm.” (see col. 8, lines 1-12).  Thus, in US 158, the formed molded activated carbon is deemed a carbon block with an inner diameter to outer diameter ratio of 1:3.
US 158 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. liquid purification.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form the hollow tube shape carbon block of US 740 in view of US 829, with the inner to outer diameter ratio of US 158, in order to achieve a filter member comprising carbon block wherein the carbon block has a hollow tube shape with a ratio of an inner diameter and an outer diameter in the range of 1:3 to 1:5 and have a reasonable expectation that the resulting filter member to function as intended in US 740 in view of US 829.  The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).   
Regarding claim 6, US 740 in view of US 829 and US 158discloses the invention as discussed above in claim 1. Further, US 740 in view of US 829 and US 158 discloses the filter module can include titanium dioxide (see US 158 col. 6, lines 30-83).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute or add the titanium dioxide of US 158 to the filter module of US 740 in view of US 829 since titanium dioxide and sodium orthotitante are functional equivalents to one another and the substitution would yield nothing more than predictable results. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).   
Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/106031 (hereinafter WO ‘031; US PUB 2019/0389740, hereinafter US 740, is herein cited as the English language translation of WO ‘031) in view of US 5,997,829 (hereinafter US 829) as applied to claim3 above, and further in view of CA 02421423 (hereinafter CA 423).
Regarding claim 9, US 740 in view of US 829 discloses the invention as discussed above in claim 1. Further, US 740 in view of US 829 may not discloses titanium oxide comprises titanium hydroxide, which for the sake of compact prosecution is being understood as titanium oxide is titanium hydroxide.
CA 423 discloses a reagent comprising various adsorber media (see CA 423, abstract) that is capable of purifying fluids, particularly water.  One of the adsorber media is “oxides or (oxy)hydroxides of aluminium, magnesium, manganese or titanium….” (see CA 423, abstract; see also page 6, lines 5-19; page 6a, lines 5-15; and page 15, lines 4-24). 
CA 423 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. liquid purification.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use titanium hydroxide, as disclosed in CA 423, as the titanium feature of US 740 in view of US 829 because sodium orthotitanate and titanium hydroxide are functional equivalents to one another and the substitution would yield nothing more than predictable results.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). 
Regarding claims 10-11, US 740 in view of US 829 and CA 423discloses the invention as discussed above in claim 9. Further, US 740 in view of US 829 and CA 423discloses the titanium hydroxide in the filter member is configured to react with manganese (Mn) in the water introduced through the water inlet according to the following chemical reaction formula: 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, as recited in claim 10, and the titanium hydroxide in the filter member is configured to react with zinc (Zn) in the water introduced through the water inlet according to the following chemical reaction formula: 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, as recited in claim 11.  The titanate feature of US 740 in view of US 829 and CA 423 is a titanium hydroxide feature as recited in claims 9-11.  Further, the titanate feature of US 740 in view of US 829 and CA 423 is a titanium hydroxide feature as disclosed in the specification.  Thus, the titanate feature of US 740 in view of US 829 and CA 423 inherently reacts with manganese (Mn) in the water introduced through the water inlet according to the following chemical reaction formula: 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, as recited in claim 10, and inherently reacts with zinc (Zn) in the water introduced through the water inlet according to the following chemical reaction formula: 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, as recited in claim 11.   “There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.” See MPEP 2112, II.  Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of US 740 in view of US 829 and CA 423 is substantially identical to the claimed titanium hydroxide of the present application, and therefore, the structure of US 740 in view of US 829 and CA 423 is presumed inherently capable of reacting with manganese (Mn) in the water introduced through the water inlet according to the following chemical reaction formula: 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, as recited in claim 10, and inherently capable of reacting with zinc (Zn) in the water introduced through the water inlet according to the following chemical reaction formula: 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, as recited in claim 11.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13 and 24 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/467094 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application require a titanium oxide, an activated carbon and a binder, which is similarly disclosed and required in co-pending application 16/467094.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 13-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2, 7, 11, 12, 14, 15, 17, 18, and 20 of copending Application No. 16/869854. (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application require a titanium oxide, an activated carbon and a binder, which is similarly disclosed and required in co-pending application 16/467094.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADETTE K MCGANN whose telephone number is (571)272-5367. The examiner can normally be reached M-F 7:00 am -3:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNADETTE KAREN MCGANN/Examiner, Art Unit 1773                                                                                                                                                                                                        



/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773